                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION



UNITED STATES OF AMERICA

vs.                                                   CIVIL ACTION NO.               3:00-0647
                                                      CRIMINAL ACTION NO.            3:98-00047-01

KELVIN ANDRE SPOTTS, a/k/a Shorty

                                               ORDER

       Pending before the Court is a “Motion Requesting Permission to File Pro Se Motion for

Reconsideration” filed by Defendant Kelvin Andre Spotts on January 6, 2020. ECF No. 1482. The

motion is effectively a request for an extension of time to file a motion for reconsideration.

Defendant claims that on November 9, 2019, he “received a copy of the order issued on 11/3/19.”

Id. at 1. The Court construes Defendant’s language as a reference to the Court’s December 3, 2019

Memorandum Opinion and Order, ECF No. 1480, and related Order, ECF No. 1481, as no order

was issued in Defendant’s case on November 3, 2019. In any event, Defendant seeks an extension

of time to file a motion for reconsideration until “all parties are served with good time credit and

a revised release date.” ECF No. 1482, at 1.

       While the Federal Rules of Criminal Procedure “do not specifically provide for motions

for reconsideration and prescribe the time in which they must be filed,” Nilson Van & Storage Co.

v. Marsh, 755 F.2d 362, 364 (4th Cir. 1985), such motions are timely if they are filed before an

applicable order becomes final, see United States v. Ibarra, 502 U.S. 1, 4 n. 2 (1991). Defendants

in criminal cases must file any notice of appeal within fourteen days of entry of the order they seek

to appeal, and so it follows that any motion for reconsideration must be filed within that same
range. See Fed. R. App. P. 4(b)(1)(A)(i). While this window is narrow, “[u]pon a finding of

excusable neglect or good cause, [a] district court may—before or after the time has expired, with

or without motion and notice—extend the time to file a notice of appeal for a period not to exceed

30 days from the expiration of the time otherwise prescribed.” Fed. R. App. P. 4(b)(4). The Court

finds such good cause here, as Defendant represents that he has been “on lockdown status” since

November 11, 2019 and did not receive a copy of the relevant Memorandum Opinion and Order

until December 9, 2019. Pursuant to Rule 26(a)(1) of the Federal Rules of Appellate Procedure,

Defendant’s fourteen-day window in which to file an appeal ended on December 18, 2019. The

Court therefore exercises its discretion to extend Defendant’s window to file a notice of appeal by

30 days—in this case, to January 17, 2020—which also extends the period in which Defendant

may file a motion for reconsideration. The Court cautions that an inmate’s notice of appeal is

deemed “filed at the time [he] deliver[s] it to the prison authorities for forwarding to the court

clerk.” Houston v. Lack, 487 U.S. 266, 276 (1988). As such, any motion for reconsideration must

be delivered to prison authorities for mailing by January 17, 2020.

       The Court therefore GRANTS IN PART the motion, ECF No. 1482, extending the time

for Defendant to file a motion for reconsideration to January 17, 2020, but DENIES IN PART the

motion to the extent he requests a lengthier extension. The Court further DIRECTS counsel to

coordinate with Defendant in advance of submitting any future filings.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel and the defendant,

the United States Attorney’s Office, the United States Probation Office, and the United States

Marshals Service.

                                             ENTER:         January 8, 2020




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE
